     Case 5:19-cv-02449-JPR Document 22 Filed 03/29/21 Page 1 of 1 Page ID #:1429



 1
 2
                                                            JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JENNIFER ANN COLBURN,            ) Case No. EDCV 19-2449-JPR
                                      )
12                     Plaintiff,     )
                                      )
13                v.                  )              JUDGMENT
                                      )
14   ANDREW SAUL, Commissioner        )
     of Social Security,              )
15                                    )
                       Defendant.     )
16                                    )
17        For the reasons set forth in the accompanying Memorandum
18   Decision and Order, it is hereby ADJUDGED THAT (1) Plaintiff’s
19   request for an order reversing the Commissioner’s decision and
20   remanding the case for further proceedings is GRANTED; (2)
21   Defendant’s request for an order affirming the Commissioner’s
22   final decision is DENIED; and (3) judgment is entered in
23   Plaintiff’s favor.
24
25   DATED:   March 29, 2021
                                        JEAN P. ROSENBLUTH
26                                      U.S. MAGISTRATE JUDGE
27
28
